Citation Nr: 1730317	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to an initial compensable rating for residuals of sciatica.

3.  Entitlement to an initial compensable rating for keloid scar, left upper arm (formerly listed as right upper arm, in error).

4.  Entitlement to an initial compensable rating for umbilicus keloid scar.

5.  Entitlement to an initial compensable rating for tension headaches. 

6.  Entitlement to a higher initial rating for service-connected right carpal tunnel syndrome, currently evaluated as 10 percent disabling. 

7.  Entitlement to a higher initial rating for service-connected left carpal tunnel syndrome, currently evaluated as 10 percent disabling. 

8.  Entitlement to a higher initial rating for service-connected polycystic ovary disease with herpes and abnormal pap smear, currently evaluated as 10 percent disabling. 

9.  Entitlement to a higher initial rating for seborrheic dermatitis with hirsutism and comedonal acne, currently evaluated as noncompensably disabling. 

10.  Entitlement to a higher initial rating for service-connected residuals of a fracture of the 1st metacarpal of the right foot, currently evaluated as 10 percent disabling. 

11.  Entitlement to a higher initial rating for service-connected chronic lumbar strain, currently evaluated as 10 percent disabling. 

12.  Entitlement to a higher initial rating for service-connected residuals of a left knee injury with arthritis, currently evaluated as 10 percent disabling. 

13.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD) with major depression and eating disorder, not otherwise specified (NOS), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to February 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented testimony before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.

In a December 2011 decision, the Board granted service connection for an ocular disorder, diagnosed as dry eye syndrome, and remanded the remaining claims for further development.

The February 2013 rating decision also assigned an increased 70 percent rating for PTSD from February 21, 2007, the date following the Veteran's separation from service.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

In January 2016 the Board remanded the claims for additional development.

Prior Board remands have characterized the issues to include entitlement to an increased initial rating for service-connected polycystic ovary disease with hirsutism, currently evaluated as 10 percent disabling.  In a rating decision dated in February 2013, the RO granted service connection for seborrheic dermatitis with hirsutism and comedonal acne and assigned a noncompensable evaluation effective February 21, 2007.  Thereafter, review of the rating codesheets reveals that the Veteran's disabilities have been rated separately and are characterized as polycystic ovary disease with herpes and abnormal pap smear, evaluated as 10 percent disabling effective February 21, 2007, and seborrheic dermatitis with hirsutism and comedonal acne, evaluated as noncompensably disabling effective February 21, 2007.  As the issue of polycystic ovary disease with hirsutism was perfected on appeal prior to the determination that a separate evaluation was warranted for hirsutism and as the issue contemplated by the RO and Board continued to identify the evaluation of hirsutism as on appeal, the Board has recharacterized the issues as listed above.  

The issues of entitlement increased rating for residuals of sciatica; keloid scar, left upper arm (formerly listed as right upper arm, in error); umbilicus keloid scar; tension headaches; right carpal tunnel syndrome; left carpal tunnel syndrome; polycystic ovary disease with hirsutism; residuals of a fracture of the 1st metacarpal of the right foot; chronic lumbar strain; and residuals of a left knee injury with arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's scoliosis of the thoracic spine is a congenital defect.

2.  There was no superimposed disease or injury of the congenital defect during service, and no permanent worsening of thoracic spine scoliosis during service or as a result of service-connected disability.

3.  In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to an increased initial rating for service-connected PTSD with major depression and eating disorder, NOS, currently evaluated as 70 percent disabling, was requested.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for back condition have not been met. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased initial rating for service-connected PTSD with major depression and eating disorder, NOS, currently evaluated as 70 percent disabling have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above the claims were remanded in December 2011 and January 2016.  The Board finds that there has been substantial compliance with the Board remands with regard to the issues being adjudicated.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306 (a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

A congenital defect is distinguished from a congenital disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390 (2009) (quoting VA Gen. Couns. Prec. 82-90 at 2).  Under the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be "more or less static and immutable."  Id.  If a condition is a congenital defect, it is neither a disease nor an injury and the presumption of soundness does not apply. Id.  If a condition is a congenital disease, however, the Board must properly apply the presumption of soundness. Id. at 396. 

The Veteran seeks entitlement to service connection for a thoracic spine disorder.  The report of a May 2002 physical examination and medical history completed prior to enlistment noted no pertinent findings or defects of the thoracic spine.  Thus, the Veteran could be presumed sound as to her thoracic spine.  

In May 2007 the Veteran was noted to have slight levoscoliosis at the mid-thoracic spine upon palpation.

The Veteran was afforded a VA examination in July 2007.  Imaging of the thoracic spine revealed slight scoliosis of the dorsal spine.  The Veteran was diagnosed with scoliosis of the thoracic spine.  

The Veteran was afforded a VA examination in April 2012.  The Veteran was relevantly diagnosed with thoracic scoliosis with strain.  The Veteran was noted to have reported that she was involved in a motor vehicle accident while on active duty and that at that time she reportedly injured his back, resulting in mid or thoracic spine pain and an incidental finding was that she had thoracic scoliosis first noted at that time.  After discharge she was seen by VA in July 2007 and mid-back pain and scoliosis was again seen.  After physical examination it was noted that the Veteran's thoracic scoliosis was most likely a pre-existing condition and was incidentally discovered by imaging studies after one of motor vehicle accidents and in and of itself should not cause her back pain.  The examiner rendered the opinion that it is less likely as not that any current thoracic spine disorder had its onset during the Veteran's active service nor is it related to any in-service disease, event, or injury, to include the in-service motor vehicle accidents.  The Veteran had very mild scoliosis which was an incidental finding on a back x-ray shortly after an automobile accident.  There was no evidence that it was worsening, i.e. that curvature was increasing nor of any degenerative changes.  The examiner stated that it was universally accepted in orthopedics that scoliosis itself does not cause pain and the Veteran's curvature was not of such magnitude to cause her axial skeleton to be more susceptible to sprain/strain.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in June 2016 to determine whether the scoliosis was a defect or disease.  In a July 2016 opinion, the examiner reported that scoliosis, degenerative disc disease, and facet arthropathy were the back conditions that affected the Veteran's thoracolumbar spine.  The examiner explained that scoliosis was generally considered a defect rather than a disease as progression is unlikely once it occurs such as in this case.  It can be congenital or developmental in origin.  There were one or more other factors that influenced the Veteran's back pain, she had limb length discrepancy (possibly due to the scoliosis versus birth defect), sacroiliac joint dysfunction, endometriosis, kyphotic posture, and polycystic ovarian disease and mental health issues.  

The Veteran reported a motor vehicle accident involving being hit in the rear in October 2003.  She did not report to medical until the following day when treated for spasms.  Because of her complaints of low back pain, a magnetic resonance imaging (MRI) scan was done in January 2007 and this was completely normal.  The examiner stated that soft tissue injury such as ligaments and tendons repair themselves.  Disc disease, facet arthropathy would be visualized on the MRI; therefore, the examiner was unable to find any superimposed injury to the mid to low back while on active duty.

The examiner noted that scoliosis was not considered a disease state that waxes and wanes.

The examiner rendered the opinion that it was less likely than not that the Veteran's current thoracic disability had its onset in service.  The examiner cited to a journal article and stated that it was the examiner's belief that the condition preceded enlistment as scoliosis curves at no more than 1-2 degrees per year (multiple medical sources) until it stabilizes.  The Veteran's scoliosis measured 10.8 degrees, and 6.0 degrees at time of her 2007 x-ray (XR) and was noted as mild in 2004.  The 2007 and subsequent imaging keeps the scoliosis stable with mild degrees of curvature, therefore this defect was not progressing or worsened.  The degree of curvature (mild-around 10 degrees) indicated the condition developed in adolescence as she had only been in the military for about a year when it was found.  The process is slow enough that it would be scientifically impossible that the scoliosis developed in that short time.

Entitlement to service connection for a thoracic spine disorder is not warranted.  As noted above, the Veteran was not noted to have any thoracic spine disorder upon examination at entrance to service.  However, the July 2016 VA examiner specifically characterized the Veteran's scoliosis as a defect, not a disease that waxes and wanes.  Thus, scoliosis is neither a disease nor an injury and the presumption of soundness does not apply.  Quirin, 22 Vet. App. at 396.

The examiner further found that the Veteran did not have any superimposed injury and discussed that the testing performed at the time of a motor vehicle accident was normal and that disc disease and facet arthropathy would be visualized on MRI.  The examiner noted that based upon the measurements of the Veteran's scoliosis, it was not progressing and the condition developed in adolescence as the Veteran had only been in the military for about a year when it was found.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a superimposed injury overlaying her scoliosis during service because it has been noted that disc disease and facet arthropathy would be visualized on MRI and the contemporaneous testing at the time of the Veteran's motor vehicle accident was normal.  Therefore, entitlement to service connection for a thoracic spine disorder is denied.  

III.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, with regard to the issue of entitlement to a higher initial rating for service-connected PTSD with major depression and eating disorder, NOS, currently evaluated as 70 percent disabling, the appellant reported in a statement dated in September 2016 that she did not wish to contest this determination at this time.  As such, the Veteran has withdrawn this issue and it is dismissed.


ORDER

Service connection for a thoracic spine disorder is denied.

The appeal with regard to the issue of entitlement to a higher initial rating for service-connected PTSD with major depression and eating disorder, NOS, currently evaluated as 70 percent disabling, is dismissed.


REMAND

In January 2016 the Board remanded the claims of increased rating for right and left carpal tunnel syndrome, in part for the Veteran to be afforded a VA examination.  An April 2012 VA peripheral nerves examination report noted that the Veteran had "moderate" bilateral upper extremity pain, paresthesias and/or dysesthesias; however, the examiner also indicated that the Veteran had "mild" bilateral incomplete paralysis of the median nerve.  In light of this inconsistency, a neurological examination to resolve the medical ambiguity is necessary.  The Board ordered that "[t]he examiner must reconcile the findings of "moderate" bilateral upper extremity pain, paresthesias and/or dysesthesias with the finding of "mild" bilateral incomplete paralysis of the median nerve."

Pursuant to the Board remand, the Veteran was afforded a peripheral nerves examination in June 2016.  Although that examiner indicated mild symptoms and mild impairment, the examiner did not comment upon the significance of the prior findings of moderate symptoms with the finding of mild incomplete paralysis.  As such, the Board finds that the examination is inadequate, the Veteran must be afforded another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was most recently afforded VA examinations with regard to her sciatica, skin, headache, polycystic ovary disease, hirsutism, foot, lumbar spine, and left knee disabilities in April 2012.  In a statement dated in September 2016 the Veteran reported that her symptomology had worsened.  In regard to her sciatica and lumbar spine disabilities, the Veteran reported that she recently underwent her first treatment of radio frequency ablation of the nerve due to the medial nerve block not being effective.  The Veteran reported that she had been having tension headaches more frequently than in the past.  She reported that her symptoms of her service-connected polycystic ovary disease and hirsutism had been getting worse, evidence by frequent visits to endocrinology, dermatology, and Ob-Gyn with deterioration in results.  The Veteran reported previous treatments for polycystic ovary disease including oral metformin, spironolactone, topical creams and shampoos, laser hair removal treatments, and frequent bloodwork.  The Veteran's current concerns included weight gain, thinning skin, wounds not healing, fat hump on the upper back, skin discoloration, and other symptoms.  The Veteran stated that she desired another examination of the right foot and reported that she currently had stiffness and pain with limited range of motion to the big toe on the right foot.  Finally, the Veteran reported that she was currently under treatment at the VA orthopedic clinic and received bilateral knee injections.  As such, the Veteran must be afforded current VA medical examinations regarding the severity of her disabilities.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Review of the claims file reveals that VA treatment records dated to February 2016 have been associated with the claims file.  In addition, print outs of lists of VA treatment dates subsequent to February 2016 have been associated with the claims file.  However, complete VA treatment records dated since February 2016 have not been associated with the claims file.  Therefore, on remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since February 2016.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file all VA medical records regarding the Veteran dated since February 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the status of her service-connected left and right carpal tunnel syndrome.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner must comment upon the significance of the findings of "moderate" bilateral upper extremity pain, paresthesias and/or dysesthesias with the finding of "mild" bilateral incomplete paralysis of the median nerve in the April 2012 examination.  The examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

3.  After completion of the foregoing, schedule the Veteran for VA examinations to determine the extent of her service-connected sciatica, skin, headache, polycystic ovary disease, hirsutism, foot, lumbar spine, and left knee disabilities.  The claims file must be made available to the examiners for review in conjunction with the examinations.  All indicated tests should be performed.  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a supplemental statement of the case and afford her a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


